DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The amendment filed October 28, 2022 is acknowledged and has been entered.  Claims 21 and 23 have been amended.

2.	Claims 21-30 have been examined.

Information Disclosure Statement
3.	The information disclosures filed to October 28, 2022 has been considered.  An initialed copy is enclosed.

Priority
4.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of earlier filed applications is acknowledged.  
However, claims 21-30 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely March 23, 2020.

Grounds of Objection and Rejection Withdrawn
5.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed April 28, 2022.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
	Beginning at page 9 of the amendment filed October 28, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
To begin Applicant is advised that a “specific and substantial” asserted utility is an asserted utility that is specific to the particular nature and substance of the claimed subject matter, and which would be immediately available for application in a “real-world” context by virtue of the existing information disclosed in the specification and/or on the basis of knowledge imparted by the prior art, such that its use would not require or constitute carrying out further research to identify or reasonably confirm its usefulness in this context.  A “well-established” utility is a credible, specific, and substantial utility, which is well known, immediately apparent, and implied by the specification, and based on the disclosure of the properties of a material or subject matter, either alone or taken with the knowledge of one skilled in the art. 
	Claims 21-30 are drawn to a method for preparing “a solid substrate bound by soluble B7-H1”, but if the claimed invention is to be considered patentable under 35 U.S.C. § 101 it must have a specific and substantial or otherwise a well-established utility.  In this instance, since the method, as claimed, is intended for use in preparing “a solid substrate bound by soluble B7-H1”, the product prepared by the method must have a specific and substantial or otherwise a well-established utility because otherwise the method cannot be said to have a specific and substantial or otherwise a well-established utility.
	The problem here is that the specification does not appear to disclose this method as being considered part of the invention.  In fact, nowhere in the specification is the method, as claimed, which again is intended for use in preparing “a solid substrate bound by soluble B7-H1”, actually described.  Moreover, nowhere in the specification is the invention described as being “a solid substrate bound by soluble B7-H1” or the product that is prepared by the practice or use of the claimed invention.  It follows then that the claimed invention and the product produced thereby do not have a specific and substantial utility specific to the particular nature and substance of the product produced that is disclosed or asserted by the disclosure, which again does not describe the claimed invention or the product produced thereby as being part of the disclosed invention.1
In addition, absent any evidence to indicate the contrary, it is submitted the claimed invention prepares a product that lacks a “well-established” utility, which is well-known,  immediately apparent, or implied by the specification, as well as credible, specific, and substantial.
	Therefore, the claims amount to no more than a mere invitation to the artisan to elaborate or develop a use of the product that is prepared by the claimed invention. 
	Inasmuch as the claimed invention prepares a product, i.e., “a solid substrate bound by soluble B7-H1”, which is not actually disclosed by the originally filed application and which as a consequence has no asserted utility that is specific to the particular nature and substance of the claimed subject matter, which would be immediately available for application in a “real-world” context by virtue of the existing information disclosed in the specification and/or on the basis of knowledge imparted by the prior art, such that its use would not require or constitute carrying out further research to identify or reasonably confirm its usefulness in this context, it is submitted that the requirements set forth under 35 U.S.C. § 101 are not met.
What is that the public is supposed to do with the product that is prepared using the claimed invention?
Here Applicant is duly reminded that the U.S. Supreme Court addressed the issue of utility under 35 U.S.C. § 101 in deciding Brenner, Comr. Pats. v. Manson, 148 U.S.P.Q. 689 (US SupCt, 1966).  The Court expressed the opinion that all chemical compounds are “useful” to the chemical arts when this term is given its broadest interpretation; but nevertheless the court held that this broad interpretation was not the intended definition of “useful” as it appears in 35 U.S.C. § 101, which requires that an invention must have either an immediately obvious or fully disclosed “real world” utility.    The Court held that:

The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility.  Unless and until a process is refined and developed to this point-where specific benefit exists in currently available form-there is insufficient justification for permitting an applicant to engross what may prove to be a broad field.  Id., at 695.

Further, the Court opined,

[W]e are [not] blind to the prospect that what now seems without "use" may tomorrow command the grateful attention of the public.  But a patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.  Id., at 696. 

It is submitted the instant situation is directly analogous to that which was addressed by the Court in deciding Brenner, Comr. Pats. v. Manson, since here too it might be said that all soluble proteins bound to a solid substrate may prove “useful” in the biochemical arts when the term is given its broadest interpretation, but even so § 101 requires that an invention have either an immediately obvious or fully disclosed “real world” utility, which the claimed invention lacks because the specification does not disclose a currently available “real world” use for the claimed antibody-antigen binding reaction.
Here the claimed invention prepares a product and it is not evident that how the product so prepared is to be used since it does not have an immediately obvious or fully disclosed “real world” utility. 
To employ the disclosure of the product produced by the claimed invention (i.e., “a solid substrate bound by soluble B7-H1”) in any useful process would require further research, which should be regarded as constituting part of the inventive process.  Because the specification does not disclose a currently available, “real world” use for the claimed invention, the requirements set forth under 35 U.S.C. § 101 have not been met.
To fulfill the requirements of § 101, the skilled artisan must be able to use a claimed invention in the manner asserted by Applicants’ to provide some immediate benefit to the public.  See Nelson v. Bowler and Crossley, 206 USPQ 881 (CCPA, 1980).
The existing information disclosed by Applicants’ application would merely provide the artisan with an invitation to perform further investigation to discover how the claimed invention and the product prepared thereby might be useful.  Although such additional investigation might ultimately lead to a derivation of a specific benefit, an immediate benefit could not be derived from the use of the claimed invention because the existing information is insufficient to enable the artisan to use the product prepared by the practice of the claimed invention in a specific, substantial and credible manner to provide an immediate benefit.  Although the disclosure of the claimed method for preparing “a solid substrate bound by soluble B7-H1” might tomorrow command the grateful attention of the public, the Court has decided: 

[A] patent is not a hunting license.  It is not a reward for the search, but compensation for its successful conclusion.   

Brenner, Comr. Pats. v. Manson, 148 U.S.P.Q. 689 at 696 (US SupCt, 1966).
	Applicant has traversed the propriety of maintaining this ground of rejection remarking that the specification discloses that “reacted solid substrate bound by soluble B7-H1 is used in a particular assay method to detect soluble B7-H1” (page 10 of the amendment) and arguing that “[using] that formed reacted solid substrate that is bound by soluble B7-H1 to detect soluble B7-H1 […] is a specific, substantial, and credible use for that formed reacted solid substrate that is bound by soluble B7-H1” (page 10 of the amendment).
	In response, the substrate attached to a capture antibody bound by soluble B7-H1 is not being used in any assay that is disclosed by this application.  The specification describes an assay for detecting soluble B7-H1 in a sample of body fluid taken from a mammal, but the claims are not drawn to this method; and rather than using the substrate attached to a capture antibody bound by soluble B7-H1, this particular assay uses the substrate attached to a capture antibody to detect any soluble B7-H1 that is present in the sample of body fluid taken from a mammal.  The claimed method is not actually described and so it stands to reason that the invention is not supported by either a specific and substantial asserted utility.2  The invention also lacks a well-established utility, which is a credible, specific, and substantial utility, which is well known, immediately apparent, and implied by the specification, and based on the disclosure of the properties of a material or subject matter, either alone or taken with the knowledge of one skilled in the art.  This is evident because, not only does the specification not describe the claimed method for preparing a solid substrate bound by soluble B7-H1, but it does describe how this preparation once prepared might ever be used in a specific manner on the basis of its particular nature and substance.  Moreover the preparation lacks a utility that is immediately available for application in a “real-world” context by virtue of the existing information disclosed in the specification and/or on the basis of knowledge imparted by the prior art – if the invention is not actually described, it only stands to reason that the specification does not disclose information as to how the preparation, once prepared using the claimed invention, is to be used, which would leave the artisan to ponder and discover how the solid substrate bound by soluble B7-H1 might ever be used.  As explained however a patent is not a hunting license nor is it a reward for the search; rather a patent is “compensation for its successful conclusion”.  
	For added clarity, the claimed invention is “a method for preparing a solid substrate bound by soluble B7-H1”; it is not a method for detecting soluble B7-H1.  Furthermore, the product that is prepared according to the instant claims (i.e., “a solid substrate bound by soluble B7-H1”) is not “used” in any method that is described by this application.  It is detected, but never is it manipulated or employed or taken, held, or deployed as a means of accomplishing a purpose or achieving a result.3  In other words, the product that is prepared in practicing the claimed invention is not described by this application as having been used.  If it might ever be used, it would be left to subsequent investigators to discover how that is.
	Accordingly Applicant’s arguments have been carefully considered but not found persuasive.
	It is suggested that Applicant consider amending the claims so as to be drawn to an assay or a method for detecting soluble B7-H1 in a sample of body fluid taken from a mammal, said method comprising contacting a sample of a mammalian body fluid with an antibody that specifically binds to the extracellular domain of B7-H1 attached to a solid substrate and any soluble B7-H1 polypeptide comprising or consisting of at least a portion of the extracellular domain of a B7-H1 comprising SEQ ID NO: 1 (or more particularly a soluble B7-H1 polypeptide consisting of the amino acid sequence of SEQ ID NO: 2), which is present in the sample, under conditions that permit binding of the antibody to any of the soluble B7-H1 polypeptide, and detecting any complex comprising the antibody and polypeptide which forms,4 thereby detecting soluble B7-H1 in a sample of body fluid taken from a mammal.  This suggestion is made because such an invention has an asserted specific and substantial utility; i.e., the detection of soluble B7-H1 in a sample of body fluid taken from a mammal.5  This suggestion is also made because the specification discloses this method of detecting the presence of soluble B7-H1 in a body fluid is part of the invention.6  Notably the language of the suggested claim finds support throughout the specification, as originally filed, including, for example, in the disclosures at page 2, lines 13-15, page 3, lines 3-12, page 20, lines 12-15, and page 30, lines 16-18. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

10.	Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Beginning at page 10 of the amendment filed October 28, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Claims 21-30 are drawn to a method comprising contacting a sample of a mammalian body fluid with a solid substrate comprising capture antibodies having binding affinity for “soluble B7-H1”, which according to the claims lacks all or part of the transmembrane domain, all or part of the cytoplasmic tail, or all or part of the transmembrane domain and all or part of the cytoplasmic tail.  In view of claim 23, which depends from claim 21 and recites, “wherein said soluble B7-H1 is sB7-H1531-636 having the amino acid sequence set forth in SEQ ID NO:2”, it is immediately evident that the claims are not directed to any one particular polypeptide; rather the claims are drawn to more than one polypeptide, which in only one instance is “sB7-H1531-636”, and is otherwise not.  What is “soluble B7-H1”, if not “sB7-H1531-636”?  It is unclear, particular since the specification does not appear to describe the particularly identifying features of these polypeptides (e.g., their amino acid sequences).  According to the definition provided by the specification at page 8, “B7-H1” refers to “B7-H1” from any mammalian species and the genus of polypeptides includes but is not limited to a human B7-H1 polypeptide (“hB7-H1”), which can have the amino acid sequence set forth under GenBank accession number AAF25807 (see, e.g., page 8, lines 7-14) or which might comprise the amino acid sequence of SEQ ID NO: 1 (see, e.g., page 8, lines 14 and 15).  However, the claims are directed to “soluble B7-H1” and not “B7-H1”; so therefore it is clear how relevant these disclosures are to construction of the instant claims.  Even so, Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  Accordingly it would be improper to presume that the “soluble B7-H1” polypeptide referred to by the claims is a polypeptide comprising SEQ ID NO: 1.  With these points in mind it is further noted that in general the use of a designation such “B7-H1” or “soluble B7-H1” as the sole means of identifying the polypeptides to which the claims refer renders claims indefinite because different laboratories may use the same laboratory designations to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases.  Indeed that seems to be the case in this instance since it appears that according to the disclosure at page 8, line 15, “B7-H1” is also be known as “PD-L1” and it would appear that “PD-L1” (or “B7-H1”) may be a polypeptide known by a number of other aliases that include: “CD274”, “B7-H”, “PDCD1L1”, and “PDCD1LG1”.  In addition, it is aptly noted that the same term is often used in the art to describe not one polypeptide, but rather a plurality of polypeptides, which might be structurally and/or functionally related, but otherwise distinct.  For example, the same terms are often used to describe various isoforms that are encoded by a single gene, which result from translation of alternatively spliced transcripts of that gene7; as another example, a single term is frequently used to identify multiple different polypeptides that occur in different species of animals, which although sharing certain structural and/or functional characteristics have distinct structures and/or functions (e.g., orthologs and paralogs).8 
35 U.S.C. § 112, second paragraph requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter; because the designation “soluble B7-H1”used to describe the polypeptide(s) to which the claims are directed does not unambiguously identify those polypeptides, this requirement has not been met. 
Here is recognized that the term “soluble B7-H1” is most likely meant to refer to a soluble isoform of “B7-H1”, which may or may not be a recombinant protein or perhaps a naturally occurring protein that is secreted by cells; but in any case the identities of each and every one of the polypeptides that are referred by the instant claims using the designation “soluble B7-H1” cannot be established with any of the requisite degree of certainty.  Obviously it is necessary to know the identities of these polypeptides because the claims are drawn to a method involving the use of capture antibodies that have binding specificity therefor.  If the identities of the polypeptides cannot be ascertained the invention cannot be practiced because it will not be possible to select or produce the antibodies, which must be used to contact a sample of a mammalian body fluid. 
It is suggested that this issue might be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino acid sequence(s) of the polypeptide(s) as set forth in the Sequence Listing. This is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.  To be clear, it is suggested that this issue might best be remedied by amending the claims to recite the soluble B7-H1 polypeptide is a polypeptide consisting of SEQ ID NO: 2.
Before concluding it is noted that there have been relatively recent findings of novel “PD-L1” (“B7-H1”) isoforms that are encoded by alternatively spliced mRNA molecules.9  These isoforms, which appear not to have been known before the earliest filing date sought by Applicant, cannot be said to be described by this application.  Therefore it stands to reason that the claims cannot be reasonably construed as being drawn to a method according to claim 1 in which the capture antibodies having binding specificity for these relatively newly discovered soluble isoforms of “PD-L1”; and it is precisely for such reasons that it is imperative that the identities of the polypeptides to which the claims are directed be ascertained such that the artisan is apprised of the metes and bounds of the subject matter that is regarded as the invention, but also since, as explained in more detail below, it is necessary that Applicant provide a clear measure of what it is that is regarded as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.  Here, it is once again suggested that this issue might best be remedied by amending the claims to recite the soluble B7-H1 polypeptide is a polypeptide consisting of SEQ ID NO: 2.
Applicant has traversed the propriety of maintaining this ground of rejection, arguing the claims are not indefinite because “[a] person of ordinary skill in the art reading Applicant’s specification would understand what ‘soluble B7-H1’ is” (page 10 of the amendment filed October 28, 2022).  
In response, the Office disagrees.  For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112, second paragraph.
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. 112(b)]requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112, second paragraph, M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112, second paragraph, M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112, second paragraph, M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention10.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

11.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

12.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13.	Claims 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	At page 11 of the amendment filed October 28, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “new matter” rejection.
Claims 21-30 are not original claims and were added by the amendment filed July 8, 2020.
At page 5 of the amendment filed July 8, 2020 Applicant has remarked that support for the claims is found throughout the specification, including the claims, as originally filed.  In particular Applicant has pointed to disclosures at page 3, lines 4-8, page 17, lines 22-25, and page 24, lines 10-25, which, as Applicant has remarked, disclose that an assay in which a solid substrate having a capture antibody immobilized thereon can be contacted with a biological sample such that B7-H1 in the sample can bind to the immobilized antibody, thereby forming a reacted solid substrate.  
Contrary to Applicant’s contentions it is submitted that the specification, including the claims, as originally filed, does not disclose the claimed invention, namely a method for preparing a solid substrate bound by soluble B7-H1, much less such a method that comprises the step of contacting a body fluid of a mammal with a solid substrate having capture antibodies attached thereto under conditions that permit the binding of soluble B7-H1 in the sample to the solid substrate, wherein the antibodies have binding affinity for soluble B7-H1.  The specification discloses monoclonal antibodies that can be “prepared” using a B7-H1 polypeptide (see, e.g., page 16, lines 13-15).  It also describes the preparation of a fusion protein by fusing a nucleic acid encoding the extracellular domain of a human B7-H1 polypeptide to a nucleic acid encoding the CH2-CH3 domain of a human IgG molecule (see, e.g., page 20, lines 12-15).  However it does not describe a method that is intended for use in preparing a solid substrate bound by soluble B7-H1 as being the invention that is disclosed by this application.
The disclosure at page 3, lines 4-8, which Applicant has asserted provides written support for the language of the claims, is not a description of the claimed invention, but rather part of the description of a disclosed method of detecting B7-H1 in a body fluid.  The assay or method of detection that is described is not a method intended for use in preparing “a solid substrate bound by a soluble B7-H1”.  No, it is a method intended for use in detecting B7-H1 or more particularly a soluble B7-H1 in a bodily fluid.
Similarly the disclosure at page 17, lines 22-25, is not a description of the claimed invention, namely a method of preparing a solid substrate bound by soluble B7-H1.  Instead this disclosure is part of the description of a “sandwich assay” intended for use in detecting the presence, absence, or amount of soluble B7-H1.
Turning to the disclosure at page 24, lines 10-25, which is a portion of Example 6 entitled, “Material and Methods for Examples 7 to 10”, which, respectively, are examples of an ELISA measurement of sB7-H1, an assay measuring the effect of sB7-H1 on T cells, the methodology used to identify a splice variant of B7-H1, and a study of the accumulation of cytoplasmic B7-H1 in tumor cells, it appears the disclosure describes the use of a sandwich ELISA to detect and/or quantify soluble B7-H1 (sB7-H1).  This disclosure, like the others that have been specifically referred to by Applicant as providing written support for the language of the claims, also does not describe the claimed invention, i.e., a method for preparing a solid substrate bound by soluble B7-H1.
None of the other disclosures to which Applicant as pointed provide written support for the language of the claims.
Accordingly, it is submitted, contrary to Applicant’s contention, that the amendment adding claims 21-30 has introduced new concepts that are not adequately embraced by the specification, including the claims, as originally filed, thereby introducing new matter and violating the written description requirement set forth under 35 U.S.C. § 112, first paragraph. 
At page 11 of the amendment filed October 22, 2022 Applicant has traversed the propriety of maintaining this ground of rejection, arguing that the specification describes the utilization of a solid substrate bound by a soluble B7-H1.
In response, the instant claims are drawn to a method “for preparing a solid substrate bound by soluble B7-H1” and yet no where in the specification, including the claims, as originally filed, is such an invention disclosed.  The specification discloses a method for detecting soluble B7-H1 in a sample of body fluid taken from a mammal, said method comprising contacting a sample of a mammalian body fluid with an antibody that specifically binds to the extracellular domain of B7-H1 attached to a solid substrate and any soluble B7-H1 polypeptide comprising or consisting of at least a portion of the extracellular domain of a B7-H1 comprising SEQ ID NO: 1 (or more particularly a soluble B7-H1 polypeptide consisting of the amino acid sequence of SEQ ID NO: 2) under conditions that permit binding of the antibody to any of the soluble B7-H1 polypeptide, which is present in the sample, and detecting any complex comprising the antibody and polypeptide which forms, thereby detecting soluble B7-H1 in a sample of body fluid taken from a mammal.  This however is not the subject matter to which the claims are directed and the specification does not describe the presently claimed method for preparing a solid substrate bound by soluble B7-H1.
Applicant has not pointed to any one particular disclosure in the specification or the claims, as originally filed, which describes the presently claimed method for “preparing” a solid substrate bound by soluble B7-H1.  The disclosure at page 3, lines 4-8, to which Applicant has specifically referred describes, not the claimed invention, but very clearly “a method of detecting B7-H1 in a body fluid”.11
Arguendo, if the instant claims were to be construed as encompassing the disclosed method of detecting soluble B7-H1 in a sample of body fluid taken from a mammal, it would be immediately evident that the claims are not so limited.  This fact underscores the fact that Applicant’s claims, which do not find adequate written support in the specification, including the claims, as originally filed, have introduced new concepts that are not adequately embraced or embodied by the originally filed application.  
Accordingly, although Applicant’s arguments have been carefully considered, it is submitted that the instant claims are drawn to new matter, such that the addition of the claims has violated the written description requirement set forth under 35 U.S.C. § 112, first paragraph.
Here it is suggested that this issue might best be remedied by amending the claims so as to be drawn to an assay or a method for detecting soluble B7-H1 in a sample of body fluid taken from a mammal, said method comprising contacting a sample of a mammalian body fluid with an antibody that specifically binds to the extracellular domain of B7-H1 attached to a solid substrate and any soluble B7-H1 polypeptide comprising or consisting of at least a portion of the extracellular domain of a B7-H1 comprising SEQ ID NO: 1 (or more particularly a soluble B7-H1 polypeptide consisting of the amino acid sequence of SEQ ID NO: 2) , which is present in the sample, under conditions that permit binding of the antibody to any of the soluble B7-H1 polypeptide, and detecting any complex comprising the antibody and polypeptide which forms,12 thereby detecting soluble B7-H1 in a sample of body fluid taken from a mammal.  This suggestion is made because such an invention is disclosed by this application, as it was originally filed.13  Notably the language of the suggested claim finds support throughout the specification, as originally filed, including, for example, in the disclosures at page 2, lines 13-15, page 3, lines 3-12, page 20, lines 12-15, and page 30, lines 16-18. 
  
14.	Claims 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Beginning at page 11 of the amendment filed October 28, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to an invention that does not appear to be described with any of the requisite clarity and particularity necessary to reasonably convey to the skilled artisan Applicant’s possession thereof as of the filing date of the application.  This is because the disclosure does not include a description of “a method for preparing a solid substrate bound by soluble B7-H7”.  It describes a method for detecting soluble B7-H1, but this is not a method intended for use in preparing or producing a solid substrate bound by soluble B7-H7.  Nowhere in the specification is the disclosed invention described as being or including a solid substrate bound by soluble B7-H1 or a method of preparing such a product.  Accordingly it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph, because it would not be immediately recognized by the skilled artisan upon reading the disclosure that Applicant had at the time the application was filed possession of the claimed invention.
Turning to other issues, the claimed invention, once again, is a method of preparing “a solid substrate” bound to “soluble B7-H7”; yet it is unclear what it is that constitutes “a solid substrate” and which polypeptides are those that are to be understood to be “soluble B7-H7” polypeptides that are bound to the solid substrate.  According to claim 30 the solid substrate is either a bead or a microtiter plate; so it stands to reason that the “solid substrate” to which claim 1, for example, refers is not necessarily either a bead or a microtiter plate.  So then, if not a bead or a microtiter plate, what is it?  Again, the invention, as claimed, is a method of preparing “a solid substrate”, which is bound by a soluble B7-H1; so clearly it must be known or ascertainable what it is that constitutes the solid substrate.  The specification provides only examples of “solid substrates” without indicating the particular material or structural or functional features that characterize the solid substrates that are used in practicing the claimed invention to prepare the solid substrate bound by soluble B7-H7.  According to the disclosure at page 2 the solid substrate might be a bead or it might not be; it might be a microtiter plate or it might not be.  According to the disclosure at page 18, the solid substrate may be a tube, a membrane, or a particle; and it might be composed of materials “such as nylon or nitrocellulose” or agarose, glass, polystyrene, or polyacrylamide; and the material of which it is comprised may be magnetic or magnetizable.  Then, according to the disclosure at page 19, lines 26-28, the solid substrate can be “a handheld device for bedside testing”.14  Given these disclosures it is evident that the solid substrate might be any of a very large number of substantially different things, which are composed of markedly different materials.  Moreover it is evident that the structures and functions of the materials utilized as solid substrates in practicing the claimed invention may vary considerably.  It follows then that one skilled in the art could not immediately envisage, recognize, or distinguish at least a substantial number of the “solid substrates” that are to be used in preparing the solid substrate bound by soluble B7-H1.  This is in part because the “solid substrates” need not be composed of any particular material, need not have any particular structure, and might have substantially different functionality, such that there is no correlation between any one particularly identifying material and/or structural feature that is shared by at least most members of the genus and any one particularly identifying functional feature that is common among its members, which might permit members of the genus to be recognized or distinguished.  Accordingly it is evident that the claims merely bid one skilled in the art to finish the inventive process by developing a “solid substrate” that is suitably used to practice the claimed invention to prepare “a solid substrate bound by soluble B7-H1”.    
“[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).
“Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).   
 Turning to still more issues, as discussed in the above rejection of the claims under 35 U.S.C. § 112, second paragraph, it is evident that “soluble B7-H7” might be any of a number of structurally and functionally disparate polypeptides.  This is because it is “soluble” and presumably has structural and functional characteristics that differ from a membrane-bound, naturally occurring “B7-H1” polypeptide (e.g., a human polypeptide comprising the amino acid sequence of SEQ ID NO: 1).15  This is also because according to claim 23, it is “sB7-H1531-636”, which comprises SEQ ID NO: 2, and this fact indicates that according to any other claim (e.g., claim 1), whatever it may be, it need not be “sB7-H1531-636”.  What is it then?  Obviously it is necessary that the identity of the polypeptide be known since the claimed invention is a method for preparing a solid substrate that is bound by “soluble B7-H7” and moreover the claimed invention could not be practiced, if the identity of the polypeptide is unknown, because according to claim 1 the method comprises contacting a mammalian body fluid with a solid substrate having capture antibodies attached thereto, which have binding affinity for “soluble B7-H7”.  It appears that whatever it may be it is not a polypeptide having the amino acid sequence of SEQ ID NO: 1 because the specification discloses that this amino acid sequence is the amino acid sequence of “canonical full-length B7-H1”16 and compares it to the amino acid sequence of a splice variant thereof designated “sB7-H1531-636”, i.e., the amino acid sequence set forth as SEQ ID NO: 2.  Since according to claim 23, the “soluble B7-H7” is “sB7-H1531-636”, SEQ ID NO: 2 must be the amino acid sequence of a soluble isoform of B7-H7 and SEQ ID NO: 1 then is presumed not to be.  If not a polypeptide comprising SEQ ID NO: 1 or a polypeptide comprising SEQ ID NO: 2, then, what is it?  As discussed in the rejection above there have been reports published since the filing date of this application claiming to describe new and novel soluble isoforms of human B7-H1 (or PD-L1); these isoforms appear not to be described with any of the requisite clarity and particularity by the instant application and so it would seem that Applicant did not know of these “soluble B7-H7” polypeptides or have possession of the claimed invention as of the filing date of the application.  Considering these facts it is submitted that in this case, since the claims are so broad, and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any soluble polypeptides that might be classified as “soluble B7-H7” polypeptides, which can be used to produce capture antibodies having binding specificity therefor for use in practicing the claimed method to prepare a solid substrate bound by soluble B7-H1.  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.  
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
Of a related note, with particular respect to claim 23, which recites the soluble B7-H1 is “sB7-H1531-636”, according to the disclosure at page 8 it would seem that the biological fluid that is used in practicing the claimed invention may be taken from any mammal (e.g., a human, a pig, a sheep, a mouse), such that “sB7-H1531-636” must be a polypeptide found, for example, in the serum of any given mammal.  Yet there appears to be no factual evidence supporting the assertion by claim 23 that a soluble isoform of B7-H7 having the structure of the disclosed “sB7-H1531-636” isoform is found in any species of mammal other than human.  So, for example, there appears to be no evidence that “sB7-H1531-636” is a polypeptide that is ever present in the sera of pigs or mice.  Certainly one skilled in the art cannot predict whether or not a polypeptide having the structure of a “sB7-H1531-636” polypeptide will be found in a bodily fluid of any given mammal; so the presence of such a polypeptide in the serum of a pig, for example, must be empirically determined.17  Accordingly it submitted that for this reason also the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the application. 
Finally, since the claims are not necessarily limited to known materials having the properties of the claimed solid substrate, capture antibodies, and soluble B7-H1 polypeptides, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Applicant has traversed the propriety of maintaining this ground of rejection arguing that the claimed invention is adequately described with the requisite clarity and particularity necessary to reasonably convey Applicant’s possession thereof as of the filing date of this application because the claims, as presently amended, recite the “soluble B7-H1” is a polypeptide that “lacks all or part of the transmembrane domain, all or part of the cytoplasmic tail, or all or part of the transmembrane domain and all or part of the cytoplasmic tail”.  
Applicant has argued that the specification describes two antibodies, in particular, which specifically bind to different epitopes of the extracellular domain of a human B7-H1 polypeptide (presumably comprising the amino acid sequence of SEQ ID NO: 1).
In response, the antibodies that are described by this application are considered representative of the genus of antibodies to which the claims are directed; but it is not for the lack of an adequate description of the antibody that the instant claims are rejected.  As explained most thoroughly above, it is the “soluble B7-H1” polypeptide, which must be present in a body fluid of a mammal, that is not adequately described with the requisite clarity and particularity necessary to reasonably convey Applicant’s possession thereof as of the filing date of this application.  It is also the “solid substrate” that is not adequately described because the claims leave it to the imagination of a would-be practitioner to identify the material of which it is composed.  The specification may well disclose that the material of which the solid substrate is composed may be “a bead or a microtiter plate” (page 3, lines 19 and 20) or composed of “nylon or nitrocellulose” or “agarose, cellulose, glass, polystyrene, [or] polyacrylamide” (page 18, lines 7-10), but it is only according to claim 30 that it need be.18  Once again, however, it is noted that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  Here the claims are not drawn to a method for detecting soluble B7-H1 in a biological fluid, but rather to “a method for preparing a solid substrate bound by soluble B7-H1”.  The skilled artisan may well be capable of immediately envisaging a variety of materially disparate solid substrates to which an antibody that binds specifically to the polypeptide might be attached for use in detecting soluble B7-H1 in a biological fluid by contacting a sample of the fluid with the antibody attached to the solid substrate; but again the claims are not drawn to a method for detecting soluble B7-H1 in a biological fluid.  Rather the claims are drawn to “a method for preparing a solid substrate bound by soluble B7-H1” and so it must be known what it is that constitutes the “solid substrate” to which soluble B7-H1 is bound.  Here, not only is not apparent of what material the solid substrate that is suitably used in practicing the claimed invention is composed, but it is evident what functional attributes it must have, if any other than to provide a surface for the attachment of the antibody.  Once again, it seems that the nature of the material of which the “solid substrate” is composed or comprised (and its structure), which might have some function other than to provide a surface upon which the antibody is attached, are left to subsequent investigators to discover, depending upon how the prepared product (i.e., “a solid substrate bound by soluble B7-H1”) is to be used.     
In response, it is only more evident now that Applicant was not in possession of the claimed invention as of the filing date of this application because the specification fails to describe the plurality of structurally disparate polypeptides to which the claims are now directed with the requisite clarity and particularity necessary to permit the skilled artisan to immediately envisage, recognize, or distinguish at least a substantial number thereof.  This issue is addressed with particularity below.
Thus, although Applicant’s arguments have been carefully considered, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.
Here it is suggested that this issue might best be remedied by amending the claims so as to be drawn to an assay or a method for detecting a soluble B7-H1 polypeptide consisting of the amino acid sequence of SEQ ID NO: 2 in a sample of serum taken from a human subject, said method comprising contacting a sample of the serum taken from the human subject with an antibody that specifically binds to the extracellular domain of B7-H1 attached to a solid substrate and any of the soluble B7-H1 polypeptide present in the sample under conditions that permit binding of the antibody to any of the soluble B7-H1 polypeptide, and detecting any complex comprising the antibody and polypeptide which forms,19 thereby detecting soluble B7-H1 in a sample of body fluid taken from a mammal.  This suggestion is made because such an invention is adequately described by the originally filed application.20  Notably the language of the suggested claim finds support throughout the specification, as originally filed, including, for example, in the disclosures at page 2, lines 13-15, page 3, lines 3-12, page 20, lines 12-15, and page 30, lines 16-18.
   
15.	Claims 21-30 are also rejected under 35 U.S.C. 112, first paragraph. Specifically, since the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
	Beginning at page 13 of the amendment filed October 28, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	The claimed invention is a method of preparing a product, namely “a solid substrate bound by soluble B7-H1”, but, as explained in the above rejection of the claims as failing to satisfy the utility requirement set forth under 35 U.S.C. §101 it is not evident how the product produced by the claimed invention is to be used and therefore it is not evident how or why one would practice the claimed invention.
	Furthermore, because the claimed invention has no requisite objective or purpose, apart from the preparation of a product, which, itself, has no apparent utility, the claims merely serve as an invitation to practice the claimed invention to produce a product and then elaborate or develop a use for the product.  Any need to further elaborate or develop a utility for the claimed invention and the product produced thereby would constitute a need to perform undue experimentation.
	Applicant has argued that the skilled artisan would know to use the prepared product (i.e., “a solid substrate bound by soluble B7-H1”) because at page 3, lines 3-20 of the specification it is disclosed that the “formed reacted solid substrate that is bound by soluble B7-H1 [is used] to detect soluble B7-H1” (page 14 of the amendment).  
	In response, the claimed invention is “a method for preparing a solid substrate bound by soluble B7-H1”; it is not a method for detecting soluble B7-H1.  Furthermore, the product that is prepared according to the instant claims (i.e., “a solid substrate bound by soluble B7-H1”) is not “used” in any method that is described by this application.  It is detected, but never is it manipulated or employed or taken, held, or deployed as a means of accomplishing a purpose or achieving a result.21  In other words, the product that is prepared in practicing the claimed invention is not described by this application as having been used.  If it might ever be used, it would be left to subsequent investigators to discover how that is.
	Thus, although carefully considered, Applicant’s arguments have not been found persuasive.
	
16.	Claims 21-30 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Beginning at page 14 of the amendment filed October 28, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation. This was as of the filing date sought by Applicant the state of the art and it remains so today. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice22), it cannot be practiced without undue experimentation.
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify a solid substrate and capture antibodies having binding specificity for “soluble B7-H7” polypeptides, which may be attached to the solid substrate and used in practicing the claimed invention to prepare a solid substrate bound by soluble B7-H1; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
In essence, Applicant has argued that this rejection should not be maintained because the specification teaches the use of a method for detecting a soluble B7-H1 polypeptide consisting of the amino acid sequence of SEQ ID NO: 2 in the serum of a human subject, said method comprising contacting a sample of the serum of the subject with an antibody that specifically binds to the extracellular domain of a human B7-H1 polypeptide comprising SEQ ID NO: 1 attached to a solid substrate (e.g., a microtiter plate composed of polystyrene) and detecting any complex comprising the soluble polypeptide and the antibody that forms.  In response, the claims are not drawn to such a method; rather the claims are drawn to “a method for preparing a solid substrate bound by soluble B7-H1”.  For the reasons explained herein and in more detail in the above rejection of the claims as failing to satisfy the written description requirement, it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation.  Furthermore contrary to Applicant’s argument the specification does not describe the use of the product that is prepared using the claimed invention.  The complex comprising the solid-substrate attached antibody and the antigen (i.e., a polypeptide comprising the extracellular domain of a human B7-H1 polypeptide comprising SEQ ID NO: 1) is detected, but never is it manipulated or employed or taken, held, or deployed as a means of accomplishing a purpose or achieving a result.23  In other words, the product that is prepared in practicing the claimed invention is not described by this application as ever having been used and it is not apparent how or if it might ever be used without undue experimentation since it would be necessary for subsequent inventors discover how it can be used.
In conclusion, although carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 102
17.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

18.	Claims 21, 22, and 24-30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application No. 20160069900-A1. 
	At page 15 of the amendment filed October 28, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
As explained above, claims 21-30 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  In order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  In this case, since the claims stand rejected under 35 U.S.C. § 112, first paragraph, the effective filing date of the claims is deemed the filing date of the instant application, namely March 23, 2020 and therefore U.S. Patent Application No. 20160069900-A1, which was published March 10, 2016, is prior art under pre-AIA  35 U.S.C. 102(b). 
	U.S. Patent Application No. 20160069900-A1 (Ayanoglu et al.) teaches a process comprising contacting a sample of a biological fluid (e.g., serum or urine) from a mammal (e.g., a human) suspected of having cancer (e.g., renal cell carcinoma) with a solid substrate having capture antibodies attached thereto having antigen binding specificity for a soluble B7-H1 (PD-L1) isoform under conditions that permit the binding of the antibodies to the soluble B7-H1 (PD-L1) isoform present in the sample; see entire document (e.g., paragraph [0113]).  The process disclosed by the prior art comprises washing the plate to remove unbound labeled detection antibody, which appears to be the same step recited by claim 22; see, e.g., paragraph [0113].  The process, as disclosed by Ayanoglu et al., comprises the use of antibodies that are detectably labeled with, for example, a fluorescent or chemilluminescent material or an enzyme; see, e.g., paragraphs [0093]-[0095].  Furthermore Ayanoglu et al. teaches the antibodies can be biotinylated (see, e.g., paragraph [0011]).  Ayanoglu et al. teaches the solid support used for immobilization of the capture antibodies can be a microtiter plate or a bead; see, e.g., paragraphs [0011] and [0106].  Ayanoglu et al. teaches the method comprises contacting the captured antigen (i.e., the soluble B7-H1 (PD-L1) isoform) with a detectably labeled reporter (detection) antibody having affinity for the captured antigen; see, e.g., paragraphs [0011] and [0012].           
	Absent a showing of any difference, it is submitted that in the course of practicing the method disclosed by the prior art a solid substrate bound by soluble B7-H1 is prepared such that the disclosure by the prior art necessarily anticipates the claimed invention.  This is reasonable, in part, because the method disclosed by the prior art appears to be materially and manipulatively indistinguishable from the claimed method in that it comprises contacting a sample of a biological fluid (e.g., serum or urine) from a mammal (e.g., a human) suspected of having cancer (e.g., renal cell carcinoma) with a solid substrate having capture antibodies attached thereto having antigen binding specificity for a soluble B7-H1 (PD-L1) isoform under conditions that permit the binding of the antibodies to the soluble B7-H1 (PD-L1) isoform present in the sample.  This is also reasonable because according to the disclosure in paragraph [0113] by the prior art the step of contacting the solid substrate (i.e., the plate) with the labeled detector antibody is performed under conditions suitable for binding of the detector antibody to complexes between sPD-L1 and the capture antibody and in doing so it is submitted that the method yields (or “prepares”) a solid substrate bound by soluble B7-H1 or a product that is indistinguishable from the product prepared by the claimed invention. 
Applicant has traversed the propriety of maintaining this ground of rejection arguing that U.S. Patent Application No. 20160069900-A1 (Ayanoglu et al.) is not prior art. 
In response, as explained above, in order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  Here, because claims 21-30 stand rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure, the claims do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed.  Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely March 23, 2020 and as a consequence U.S. Patent Application No. 20160069900-A1 (Ayanoglu et al.) is prior art.
Thus, although carefully considered, Applicant’s arguments have not been found persuasive.
 
19.	Claims 21, 22, and 24-30 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application No. 20160069900-A1.
	At page 15 of the amendment filed October 28, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	U.S. Patent Application No. 20160069900-A1 (Ayanoglu et al.) teaches that which is set forth in the above rejection of claims under pre-AIA  35 U.S.C. 102(b). 
Applicant has traversed the propriety of maintaining this ground of rejection arguing that U.S. Patent Application No. 20160069900-A1 (Ayanoglu et al.) is not prior art. 
In response, as explained above, in order to receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.  Here, because claims 21-30 stand rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure, the claims do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed.  Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely March 23, 2020 and as a consequence U.S. Patent Application No. 20160069900-A1 (Ayanoglu et al.) is prior art.
Thus, although carefully considered, Applicant’s arguments have not been found persuasive.

 Claim Rejections - 35 USC § 103
20.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

21.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

22.	Claims 21, 22, and 24-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 20090317368-A1 in view of Gan et al. (Clin. Diagn. Lab. Immunol. 1999 Mar; 6 (2): 236-42).
	At page 16 of the amendment filed October 28, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	U.S. Patent Application Publication No. 20090317368-A1 (Chen) teaches a soluble fusion protein comprising the extracellular domain of a human B7-H1 and the CH2-CH3 domain of an IgG molecule; see entire document (e.g., Example 1).  This protein, which Chen teaches, lacks the transmembrane domain and the cytoplasmic domain of the intact human B7-H1 polypeptide from which it was derived and therefore, absent a showing of any unobvious difference, is deemed the same as “soluble B7-H7” to which the instant claims are directed.  Chen teaches the administration of a composition comprising the fusion protein to a mammal (e.g., a mouse or a human), so as to T cell proliferation in the mammal and treat cancer in the mammal; see, e.g., paragraphs [0008] and [0091] and Example 12.  Chen teaches antibodies that specifically bind to the fusion protein; see, e.g., paragraph [0010].  
	Chen does not expressly teach a method by which “a solid substrate bound by soluble B7-H1” is prepared, which comprises contacting a sample of a bodily fluid (e.g., serum) of a mammal with a solid substrate having capture antibodies attached thereto having binding specificity for soluble B7-H1 under conditions that permit the binding of soluble B7-H1 in the sample to the antibodies attached to the solid substrate; even so this deficiency is remedied by the teachings of Gan et al. 
	Gan et al. teaches the use of ELISA to measure the level of a fusion protein in the serum of mammals that received the fusion protein in order to study or evaluate, for example, the clearance and degradation of the fusion protein following its administration to the mammal; see entire document (e.g., the abstract; and page 241).  Gan et al. teaches the assay involves contacting a sample of a bodily fluid (e.g., serum) of a mammal with a solid substrate having capture antibodies attached thereto having binding specificity for soluble B7-H1 under conditions that permit the binding of soluble B7-H1 in the sample to the antibodies attached to the solid substrate; see, e.g., the abstract; Figure 1 at page 237; and the description of the methodology used at page 237.  Gan et al. teaches the method comprises washing the solid substrate following contacting the substrate with the sample; see, e.g., page 237.  Gan et al. teaches the assay is performed on microtiter plates using detectably labeled biotinylated capture and reporter antibodies labeled with enzymes or enzyme substrates; see, e.g., pages 237 and 238 and Figure 1 at page 237.
	Accordingly it is submitted that it would have been obvious to one ordinarily skilled in the art at the time of the invention to have practiced the claimed invention by practicing the method suggested by the prior art.  More particularly, in view of the teachings of Gan et al., it would have been obvious to one ordinarily skilled in the art at the time of the invention to have administered a composition comprising a soluble “B7-H1” fusion protein, as disclosed by Chen, to a mammal afflicted by cancer in order to stimulate the proliferation of T cells in the mammal and thereby treat the disease in the mammal, before using an assay such as that described by Gan et al. to evaluate the clearance and degradation of the fusion protein following its administration to the mammal, but using capture antibodies having binding specificity for the soluble fusion protein.  One ordinarily skilled in the art at the time of the invention would have been motivated to do so in order to treat the disease in the mammal and evaluate the clearance and degradation of the fusion protein following its administration to the mammal.  
	With regard to claim 27, although Chen does not expressly teach administering the disclosed fusion protein to treat renal cell carcinoma, because the fusion protein is shown to increase the proliferation of T cells in a mammal treated therewith, it is submitted that it would have been obvious to one ordinarily skilled in the art at the time of the invention to have used the disclosed fusion protein and methods to treat any type of cancer in a mammal including renal cell carcinoma.  This is because, as Chen teaches, it was understood that by boosting the proliferation of T cells in a mammal afflicted with cancer the method is effective to treat the disease. 
	In conclusion, absent a showing of any unobvious difference between the method suggested by the prior art and the claimed invention, it is submitted that the disclosure by the prior art would have rendered obvious the claimed invention.
	Applicant has traversed the propriety of maintaining this ground of rejection, arguing that the prior art does not teach or suggest “generating a reacted substrate in which a solid substrate is bound by soluble B7-H1 in a sample of body fluid from a mammal”.
	In response, as explained above, it is submitted that in view of the teachings of Gan et al., it would have been obvious to one ordinarily skilled in the art at the time of the invention to have administered a composition comprising a soluble “B7-H1” fusion protein, as disclosed by Chen, to a mammal afflicted by cancer in order to stimulate the proliferation of T cells in the mammal and thereby treat the disease in the mammal, before using an assay such as that described by Gan et al. to evaluate the clearance and degradation of the fusion protein following its administration to the mammal, but using capture antibodies having binding specificity for the soluble fusion protein, which are attached to a suitable solid substrate (e.g., a microtiter plate), to detect the presence of the soluble “B7-H1” fusion protein in the serum of the mammal.  Absent a showing of any unobvious difference, then, it is submitted that the process, as suggested by the prior art, is materially and manipulatively indistinguishable from the claimed invention inasmuch as it yields a detectable complex comprising an antibody that specifically binds to a soluble B7-H1 polypeptide in a sample of body fluid taken from a mammal, which is attached to a solid substrate, and the soluble B7-H1 polypeptide.
Thus, although carefully considered, Applicant’s arguments have not been found persuasive.


New Grounds of Rejection
Claim Rejections - 35 USC § 112
23.	Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21-30 are indefinite for the following reasons:
Claim 21, as presently amended, recites, “wherein the soluble B7-H1 lacks all or part of the transmembrane domain, all or part of the cytoplasmic tail, or all or part of the transmembrane domain and all or part of the cytoplasmic tail”, but it cannot be ascertained to which transmembrane domain and/or a cytoplasmic tail the claim refers.  It is evident that the soluble B7-H1 polypeptide must lack either one or both of these but what are they?  Of which one or more polypeptides are that transmembrane domain and cytoplasmic tail, which the soluble polypeptide must lack?  It is not clear.
It is suggested that this issue may best be remedied by amending claim 21 to recite the soluble B7-H1 polypeptide comprises the extracellular domain of a human B7-H1 polypeptide comprising the amino acid sequence of SEQ ID NO: 1.24 

24.	Claims 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “new matter” rejection.
Claim 21, as presently amended, recites, “wherein said soluble B7-H1 is sB7-H1531-636 having the amino acid sequence set forth in SEQ ID NO:2”.  
At page 7 of the amendment filed October 28, 2022 Applicant has remarked that no new matter has been added by the amendment and that support of the language of the claims, as amended, is found in the disclosures at, for example, page 6, lines 27-29 and page 8, lines 21-23 of the specification and in Figure 10A.
Contrary to Applicant’s contention it is submitted that the amendment to claim 23 has introduced new concepts that are not adequately embraced by the specification, including the claims, as originally filed, thereby violating the written description requirement set forth under 35 U.S.C. § 112, first paragraph.  The reasons are as follows:
Claim 23 is herein construed as being directed to a soluble B7-H1 polypeptide comprising SEQ ID NO: 2, but the specification does not appear to describe a plurality of soluble B7-H1 polypeptides comprising SEQ ID NO: 2; rather it appears the specification only describes a single soluble B7-H1 polypeptide consisting of the amino acid sequence of SEQ ID NO: 2.  This is because the language of claim appears to find support only in the disclosure at page 6, lines 26-29 of the specification:  “ FIG. 10A is an alignment showing the predicted amino acid sequence of splice-variant is sB7-H1531-636 (SEQ ID NO:2) as compared to the sequence of canonical full length B7-H1 (SEQ ID NO:1).”  This disclosure describes only a single polypeptide, i.e., a polypeptide consisting of the amino acid sequence of SEQ ID NO: 2.  It does not describe any of a plurality of structurally disparate polypeptides comprising SEQ ID NO: 2.
Contrary to Applicant’s assertion, Figure 10A does not provide support for the language of claim 23 as presently amended.  Figure 10A depicts the amino acid sequence of a single “sB7-H1531-636” polypeptide, i.e., the human polypeptide consisting of the amino acid sequence of SEQ ID NO: 2.25  It does not describe other polypeptides comprising SEQ ID NO: 2.  Similarly provide the particular disclosures in the specification to which Applicant has referred do not provide support for the language of claim 23 as presently amended.  The disclosure at page 6, lines 27-29 is a portion of the brief description of Figure 10A; it does not describe a plurality of polypeptides comprising SEQ ID NO: 2 and only describes a single polypeptide consisting of the amino acid sequence of SEQ ID NO: 2.  The disclosure at page 8, lines 21-23 describes a soluble form of B7-H1 lacking all or part of the transmembrane domain and/or all or part of the cytoplasmic tail, which can be detected in body fluids such as serum; this disclosure does not describe a plurality of B7-H1 polypeptides comprising SEQ ID NO: 2. 
It is suggested that this issue may best be remedied by amending claim 23 to recite, “wherein said soluble B7-H1 is sB7-H1531-636 consisting of the amino acid of SEQ ID NO: 2”.   

25.	Claims 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
The claims, as presently amended, are drawn to a method for preparing a solid substrate bound by soluble B7-H1, “wherein the soluble B7-H1 lacks all or part of the transmembrane domain, all or part of the cytoplasmic tail, or all or part of the transmembrane domain and all or part of the cytoplasmic tail”.26  To practice the claimed invention to prepare the solid substrate bound by soluble B7-H1 a body fluid of a mammal must be known to contain a soluble B7-H1 polypeptide that lacks all or part of the transmembrane domain of a polypeptide, all or part of the cytoplasmic tail of a polypeptide, or all or part of the transmembrane domain of a polypeptide and all or part of the cytoplasmic tail of a polypeptide.  If it is presumed that the polypeptide is a full-length B7-H1 polypeptide comprising both a transmembrane domain and a cytoplasmic tail, the claims would be directed to a method for preparing a solid substrate bound by a soluble B7-H1 polypeptide, which lacks all or part of the transmembrane domain of the full-length B7-H1 polypeptide and/or all or part of the cytoplasmic tail of the full-length B7-H1 polypeptide.  However it does not appear that this application describes with any of the requisite clarity and particularity necessary to reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application, so as to satisfy the written description requirement, the presence in a body fluid of a mammal the plurality of structurally disparate soluble B7-H1 polypeptides that lack all or part of either or both of the transmembrane domain and cytoplasmic tail of a full-length B7-H1 polypeptide.  In evident contrast to the breadth of the claims, it appears that this application only describes the presence of a particular polypeptide in the sera of normal human subjects and human subjects having renal cell carcinoma.  This polypeptide consists of the amino acid sequence of SEQ ID NO: 2, which as made apparent by Figure 10B is a splice variant of a full-length human B7-H1 polypeptide, which “lacks a portion of its IgV-C domain as well as its complete [transmembrane] and intracellular domains” (page 6, lines 31 and 32 of the specification).  It does not appear that any other polypeptide to which the claims are directed is described by this application or known to exist in a body fluid of a mammal.27  For example, the specification does not describe with any of the requisite clarity and particularity the presence in a body fluid of a mammal of a soluble B7-H1 polypeptide that lacks part of the cytoplasmic tail of an intact B7-H1 polypeptide comprising a cytoplasmic tail, which occurs in the mammal.  In fact, it would appear that this application only describes the presence of this one particular human polypeptide in the sera of humans.  Its presence in other body fluids in humans or in any body fluid of any other mammal is not described in a manner that would reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application; yet the claims recite the solid substrate bound by soluble B7-H1 is prepared by contacting any given body fluid from any given mammal with an antibody attached to the solid substrate.  Similarly, although the claims recite the soluble B7-H1 polypeptide “lacks all or part of the transmembrane domain, all or part of the cytoplasmic tail, or all or part of the transmembrane domain and all or part of the cytoplasmic tail”, it would certainly seem that the only soluble B7-H1 polypeptide that is adequately described by this application as being present in the sera of human subjects is one lacking all of both the transmembrane domain and the intracellular domain (cytoplasmic tail).  
Other than the one polypeptide that is described by this application, namely the polypeptide designated “sB7-H1531-636” polypeptide, which consists of the amino acid sequence of SEQ ID NO: 2, it cannot be predicted if a soluble B7-H1 polypeptide, which “lacks all or part of the transmembrane domain, all or part of the cytoplasmic tail, or all or part of the transmembrane domain and all or part of the cytoplasmic tail” is present in any given body fluid28 (e.g., the serum or the urine) of any given mammal29 (e.g., a human or a horse or a cat).30  Moreover it cannot be presumed a priori that just because the sB7-H1531-636 polypeptide is present in the sera of human subjects that any other soluble B7-H1 polypeptide, which “lacks all or part of the transmembrane domain, all or part of the cytoplasmic tail, or all or part of the transmembrane domain and all or part of the cytoplasmic tail” will be found to be present in a body fluid of a mammal.  To be clear, this is because the specification only describes the sB7-H1531-636 polypeptide consisting of the amino acid sequence of SEQ ID NO: 2 and this particular  polypeptide lacks all of the transmembrane domain and all of the cytoplasmic tail of the full-length or intact human B7-H1 polypeptide comprising the amino acid sequence of SEQ ID NO: 1.  If the polypeptide to which the claims are directed does not exist in a body fluid of a mammal, it is not possible to practice the claimed invention to prepare a solid substrate bound by the polypeptide because according to the claims this product is produced by contacting a sample of a mammalian body fluid with an antibody attached to a solid substrate.31  Accordingly it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.
In essence, then, the claims merely represent an invitation to the artisan to finish the inventive process by discovering the presence of soluble B7-H1 polypeptides, which “ack all or part of the transmembrane domain, all or part of the cytoplasmic tail, or all or part of the transmembrane domain and all or part of the cytoplasmic tail, in body fluids of mammals, so that the claimed invention can be practices as intended to prepare a solid substrate bound by the newly discovered soluble B7-H1 polypeptide.  Yet, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  
From the Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

Here, the specification only adequately describes with any of the requisite clarity and particularity the presence in the serum of human subjects a single soluble B7-H1 polypeptide, which consists of the amino acid sequence of SEQ ID NO: 2, which lacks all of both the transmembrane domain and the intracellular domain, as well as a membrane-proximal portion of the extracellular domain.  Accordingly Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed process, so as to achieve the claimed objective of preparing a solid substrate bound by a soluble B7-H1 polypeptide, which is present in a body fluid of a mammal, wherein said polypeptide “lacks all or part of the transmembrane domain, all or part of the cytoplasmic tail, or all or part of the transmembrane domain and all or part of the cytoplasmic tail”.  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed “soluble B7-H1”, which “lacks all or part of the transmembrane domain, all or part of the cytoplasmic tail, or all or part of the transmembrane domain and all or part of the cytoplasmic tail”, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

Conclusion
26.	No claim is allowed.

27.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Chen et al. (Cytokine. 2011 Nov; 56 (2): 231-8) teaches development of a sandwich ELISA for evaluating soluble PD-L1 (CD274) in human sera.
	Newly cited, Frigola et al. (Immunol Lett. 2012 Feb 29; 142 (1-2): 78-82) teaches a soluble B7-H1 polypeptide, which is released from activated mature dendritic cells and occurs at relatively elevated levels in the sera of cancer patients.

28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

29.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        	



slr
November 9, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This issue is discussed again below as it relates to the requirements set forth under 35 U.S.C. § 112, first paragraph.
        2 An invention that is not described by an application is not an invention having an asserted utility.
        
        3 Notably the Dictionary provided by GOOGLE defines the term “use” to be a verb meaning (in one sense) to “take, hold, or deploy (something) as a means of accomplishing a purpose or achieving a result; employ”.
        4 Notably, as in accordance with disclosure at, e.g., page 17, lines 25-27, the step of detecting of the complex may comprise contacting the soluble B7-H1 polypeptide with a detectably labeled reporter antibody.
        
        5 See, e.g., the disclosure at page 2, lines 27-29 that “[the] presence of B7-H1 in the body fluid can indicate the presence of a cancer in the mammal” but notably, as disclosed at, e.g., page 9, lines 13-15 of the specification, soluble B7-H1 was detected in the sera of normal control subjects (so that presence of soluble B7-H1 in the sera of human subjects is not necessarily indicative of the presence of cancer in the subject). Nevertheless, a method of detecting any polypeptide in a body fluid has a well-established utility (since, e.g., it can be used to study the expression of the polypeptide by cells or tissues in the body of a subject). 
        
        6 See, e.g., the disclosure at page 3, lines 3 and 4 that “this document features a method of detecting B7-H1 in a body fluid.”
        7 As an example, it is known that alternative splicing of the gene encoding human “B7-H1” (“PD-L1”) gives rise to multiple transcript variants encoding structurally and functionally disparate isoforms or variants of “B7-H1” (“PD-L1”). See, e.g., Brodská et al. (Cancer Immunol. Res. 2016 Oct; 4 (10): 815-819) (see entire document; e.g., the abstract). To which one or more of these isoforms are the claims directed?
        
        8 In this instance, it appears “B7-H1” and “PD-L1” are designations referring to polypeptides (orthologs) occurring in a very large number of different mammals (and other animals) including, for example, human, mouse, monkey, dog, pig, and horse.  To which one or more of these polypeptides are the claims directed?
        9 See, e.g., Gong et al. (J. Exp. Med. 2019 Apr 1; 216 (4): 982-1000), which describes the discovery of two unique secreted (soluble) isoforms of human “PD-L1”; see entire document (e.g., the abstract).
        
        10 See M.P.E.P. § 2172 (II).
        11 The disclosure at page 3, lines 3-13, reads as follows (with emphasis added): “In another aspect, this document features a method of detecting B7-H1 in a body fluid. The method can comprise, or consist essentially of, (a) providing a solid substrate, the solid substrate coated with capture antibodies having binding affinity for soluble B7-H1; (b) contacting the body fluid with the solid substrate under conditions in which soluble B7-H1, if present, becomes bound to the solid substrate to form a first reacted solid substrate; (c) contacting the first reacted solid substrate with a reporter antibody having binding affinity for soluble B7-H1 to form a second reacted solid substrate; and (d) detecting the presence or absence of the reporter antibody on the second reacted solid substrate, where the presence of reporter antibody indicates that soluble B7-H1 is present in the body fluid.”
        
        12 Notably, as in accordance with disclosure at, e.g., page 17, lines 25-27, the step of detecting of the complex may comprise contacting the soluble B7-H1 polypeptide with a detectably labeled reporter antibody.
        
        13 See, e.g., the disclosure at page 2, lines 27-29 that “[the] presence of B7-H1 in the body fluid can indicate the presence of a cancer in the mammal” but notably, as disclosed at, e.g., page 9, lines 13-15 of the specification, soluble B7-H1 was detected in the sera of normal control subjects (so that presence of soluble B7-H1 in the sera of human subjects is not necessarily indicative of the presence of cancer in the subject). Nevertheless, a method of detecting any polypeptide in a body fluid has a well-established utility (since, e.g., it can be used to study the expression of the polypeptide by cells or tissues in the body of a subject). 
        
        14 It is entirely unclear what it is that is that constitutes such a device, which does not appear to be described to any extent by the specification.  So, while one might well envisage a plastic microtiter plate, that is not the case with the solid substrate that is “a handheld device for bedside testing”.
        15 Support for this position is found in the disclosure at page 8, lines 21-22 that an example of a soluble form of B7-H1 is a polypeptide derived from B7-H1, which lacks all or part of the transmembrane domain and/or all or part of the cytoplasmic tail.  Inasmuch as the disclosure indicated that such polypeptides are only exemplary of the soluble B7-H7 polypeptides to which the claims are presently directed, it is evident that latter need not be polypeptides having structures, which, for example, lack all or part of the transmembrane domain of an intact counterpart.
        16 Notably according to Figure 1 SEQ ID NO: 1 is an amino acid sequence comprising a transmembrane domain (TM) and a cytoplasmic tail (a portion to the C-terminus of the TM domain); so again it presumably not the amino acid sequence of a “soluble B7-H1” because it is expected that a polypeptide comprising this amino acid sequence is a transmembrane protein. 
        17 Here Applicant is aptly advised that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        18 Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        19 Notably, as in accordance with disclosure at, e.g., page 17, lines 25-27, the step of detecting of the complex may comprise contacting the soluble B7-H1 polypeptide with a detectably labeled reporter antibody.
        
        20 See, e.g., the disclosure at page 2, lines 27-29 that “[the] presence of B7-H1 in the body fluid can indicate the presence of a cancer in the mammal” but notably, as disclosed at, e.g., page 9, lines 13-15 of the specification, soluble B7-H1 was detected in the sera of normal control subjects (so that presence of soluble B7-H1 in the sera of human subjects is not necessarily indicative of the presence of cancer in the subject). Nevertheless, a method of detecting any polypeptide in a body fluid has a well-established utility (since, e.g., it can be used to study the expression of the polypeptide by cells or tissues in the body of a subject). 
        
        21 Notably the Dictionary provided by GOOGLE defines the term “use” to be a verb meaning (in one sense) to “take, hold, or deploy (something) as a means of accomplishing a purpose or achieving a result; employ”.
        22 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        23 Notably the Dictionary provided by GOOGLE defines the term “use” to be a verb meaning (in one sense) to “take, hold, or deploy (something) as a means of accomplishing a purpose or achieving a result; employ”.
        24 Support for the suggested amendment is found at page 8, lines 14 and 15 of the specification.
        25 See the brief description of Figure 10A at page 6, lines 27-29.
        26 Support for the language of the claim is found, e.g., in the disclosure at page 8, lines 21-23 of the specification.
        27 Support for this position is found, e.g., in Frigola et al. (Clin. Cancer Res. 2011; 17 (7): 1915-23) (of record), which teaches a soluble form of human B7-H1 occurring in the sera of human subjects; see entire document (e.g., the abstract).  Frigola et al. discloses that a mass spectroscopy analysis indicates that the soluble polypeptide does not comprise any of the transmembrane domain or the intracellular domain (cytoplasmic tail) and lacks a portion of the C-terminus of the extracellular domain; see, e.g., Figure 1C at page 1919.  In addition, Frigola et al. discloses that so far they have not detected the presence of polypeptides comprising the intracellular domain or a portion thereof in the sera of human subjects (see, e.g., page 1921).
        28 According to the disclosure “a body fluid” may be, e.g., blood, plasma, serum, cerebrospinal fluid, sputum, tears, or saliva; see, e.g., the disclosure at page 8, lines 5-7.
        
        29 At page 9, lines 9-12, the specification discloses that the subject from whom the sample of body fluid is acquired may be any of a large number of different mammalian species including, e.g., humans and other primates, monkeys, horses, cows, pigs, sheep, goats, cats, rabbits, and mice.
        
        30 Here Applicant is duly reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        
        31 “‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).